Citation Nr: 0114105	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  99-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and J.C.H., PhD.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to 
June 1969.

This case came before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a June 1999 decision, the Board 
denied service connection for post-traumatic stress disorder.  
Reconsideration was denied in October 1999.  This appeal was 
the subject of a joint remand issued in November 2000.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

The Board denied service connection for post-traumatic stress 
disorder in June 1999 on the basis that the preponderance of 
the evidence was against the claim.  The appellant's combat 
status was not established and therefore credible supporting 
evidence that the claimed inservice stressor(s) occurred was 
necessary.  The appellant's alleged inservice stressors were 
not corroborated.

The reply issued by the U.S. Armed Services Center for 
Research of Unit Records in September 1998 stated, "In order 
to provide further research concerning specific combat 
incidents, [the veteran] must provide additional information.  
Such information should include the most specific date 
possible, type and location of the incident, full names of 
casualties, unit designations to the company level, and other 
units involved."  The Operational Report-Lessons Learned for 
the 5th Special Forces Group, 1st SF indicated that the 
information provided has been declassified.

In testimony before the Board the appellant has stated that 
he has a recollection of every veteran he served with in 
combat and that "absolutely, without question," he could 
furnish that information but declined to do so alleging that 
the information was not declassified.  (See transcript of 
videoconference hearing conducted March 22, 1999, p. 19).

The joint Remand issued in this case directed additional 
reasons and bases for the Board's finding of non-combat 
service.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

This Remand serves as notice to the appellant that if he has 
any additional evidence that verifies his service in the 
Republic of Vietnam or combat service, he must submit it.  
The appellant is further advised that it is his obligation to 
provide specific additional information to verify the alleged 
stressors.  This Remand is being issued to afford the 
appellant an additional opportunity to supplement and support 
his claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The U.S. Armed Services Center for 
Research of Unit Records has sent 
documentation of service in Vietnam by the 
5th SF Group, 1st SF.  The appellant's 
personnel records do not corroborate 
service in Vietnam.  The RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records and attempt to 
obtain documentation of the appellant's 
service in Vietnam with that unit via unit 
rosters or the like.  The RO should also 
attempt to obtain morning reports from the 
HHC, 1st SFG (Abn) 1st SF USARPAC for the 
period the appellant alleges to have 
served in Vietnam, February 1969 to April 
1969.  If possible, the RO should obtain 
information that indicates the location of 
Evans Health Care Facility, APO S. F., 
where the appellant was seen for treatment 
on March 5, 1969 and March 27, 1969.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




